Willson, Judge.
This conviction is for illegal voting. The facts show that the defendant voted at a legal election held in the city of Paris, Texas, for the purpose of electing a mayor and board of aldermen for said city; that, prior to voting at said election, he had been convicted in the district court of Lamar county, Texas, of a felony, to wit, of an assault with intent to murder, which conviction had not been set aside, but had been enforced against the defendant by confining him in the penitentiary.
Upon the trial of this case the court gave an instruction as follows: “If the defendant had been convicted of an assault with intent to murder, as alleged in the indictment in this cause, and if he knew at the time he so voted that he had been so convicted, such knowledge of his conviction would be equivalent in law to knowing himself not to be a qualified voter.” It is contended by counsel for defendant that said instruction is erroneous in principle, and is also upon the weight of evidence. We believe the instruction tó be correct and unobjectionable. Ignorance of the law is no excuse for violation of the law (Penal Code, art. 14), and no mistake of law excuses one committing an offense. (Penal Code, art. 45.) Every one is conclusively presumed to know the law, both as to civil and crimi*98nal transactions. The law is administered upon the principle that every one must be taken conclusively to know it, without proof that he does know it. (9 Cr. Law Mag., 166; Whart. Cr. Ev., sec. 723.)
Opinion delivered October 10, 1888.
As the defendant knew the fact that he had been convicted of the offense of assault with intent to murder, it must be conclusively presumed that he knew the legal consequences of such conviction; that he knew that the law declared that offense to be a felony, and that the Constitution and the law made one of the consequences of the conviction his disqualification to vote. He can not be heard to deny such knowledge, and it was not necessary that it should be proved that he had such knowledge, because the presumption of law supplied and dispensed with such proof.
We do not regard the opinion in Com. v. Bradford, 9 Metcalf, 268, cited by counsel for defendant, as being in conflict with the view above expressed. In that case the right of the defendant to vote depended upon a question of fact as well as of law, and the court very properly held that it devolved upon the prosecution to prove that he knew he was not a qualified voter. The presumption of knowledge of the law did not apply in that as it does in this case.
While we have found no adjudicated case determining the precise question in accordance with our view of it we have found none which holds a contrary doctrine. It seems to us that if we were to hold the law to be that the State must prove that the defendant knew that the offense of which he had been convicted was a felony, and that such conviction disqualified him to vote, the effect would be that a conviction for illegal voting by persons convicted of felony could rarely be obtained, because it would be an exceptional case in which such proof could be made. Such a holding would not accord with our understanding of the spirit and reason of the law, and is not supported by any precedent to which we have been cited, or which we have been able to find.
The judgment is affirmed.

Affirmed.